DETAILED ACTION
This Office Action is in response to RCE filed July 19, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 15, it is not clear what “the Al content” recited on line 8 refers to, because (a) Applicants do not claim “an Al content” before claiming “the Al content”, and therefore, the limitation “the Al content” lacks the antecedent basis, and (b) furthermore, it is not clear whether the first strain preserving block itself has “the Al content” decreasing “with increasing distance from the silicon substrate”, or any of sublayers constituting the first strain preserving block has “the Al content” decreasing “with increasing distance from the substrate”.
(2) Further regarding claim 15, it is not clear what the limitation “the Al content decreases with increasing distance from the silicon substrate” recited on lines 8-9 refers to, because (a) as recited on lines d1) and d2) of claim 15, there is the AlN layer that has a uniform Al content in the claimed first strain preserving block, and therefore, it is clear whether or not the Al content of the first strain preserving block itself has the claimed Al content that decreases with increasing distance from the silicon substrate, and (b) furthermore, Applicants originally disclosed in paragraph [0096] of current application that “the first strain preserving block 4 consists of 30 repeated units of the first sequence of layers, the layers of a unit having the following order with respect to increasing distance to the silicon substrate: an AlN layer having a thickness of j nm, an AlaGa1-aN layer having a thickness of k nm (where k>j), a continuously graded AlGaN layer having a thickness of I nm (where I<k) with an Al content decreasing from a % to b % and an AlbGa1-bN layer having a thickness of m nm (where m>I), the average Al content of a unit being y, where y>z”, and therefore, there is at most one AlGaN layer that may be continuously graded in each unit, and therefore, it is not clear whether Applicants claim that each unit of the claimed “not less than 5 and not more than 50 units” has “the Al content” that “decreases with increasing distance from the silicon substrate, i.e. the bottommost unit has the largest overall or average Al content, and the topmost unit has the smallest overall or average Al content, or it is not clear whether Applicants claim that only one AlGaN layer in each unit exhibits the characteristics that “the Al content decreases with increasing distance from the silicon substrate”.
Claims 16-23 depend on claim 15, and therefore, claims 16-23 are also indefinite.

Response to Arguments
Applicants’ arguments with respect to claim 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620. The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        December 1, 2022